14‐2870‐cv 
     Henvill v. Metro. Transp. Auth. 
      
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                              
                                     SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 20th day of April, two thousand fifteen. 
 4    
 5          PRESENT:  DENNIS JACOBS, 
 6                           RAYMOND J. LOHIER, JR., 
 7                                   Circuit Judges, 
 8                           FRANK P. GERACI, JR.,* 
 9                                   District Judge.           
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           
12          WINSTON HENVILL,  
13           
14                           Plaintiff‐Appellant, 
15                                    
16                                   v.                                         No. 14‐2870‐cv 
17                                                                                 
18          METROPOLITAN TRANSPORTATION 
19          AUTHORITY, JOHN D’AGOSTINO, 
20          KATHLEEN FINNERAN, JOSEPH PUGLIESE, 
21          STEVE GUARDINO, RICKY SMITH, KEVIN 
22          KIERAN, ALEXANDER LINDSAY, 


      Chief Judge Frank P. Geraci, Jr., of the United States District Court for the 
     *

     Western District of New York, sitting by designation. 
 1         CHRISOPHER NUTTER, and MICHAEL YASSO, 
 2          
 3                          Defendants‐Appellees. 
 4                  
 5         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 6    
 7         FOR APPELLANT:                   ALAN E. WOLIN, Wolin & Wolin, Jericho, NY. 
 8    
 9         FOR APPELLEES:                   GREGORY B. GILMORE, Gonzalez Saggio & Harlan 
10                                          LLP, New York, NY.  
11          
12         Appeal from judgments of the United States District Court for the 
13   Southern District of New York (George B. Daniels, Judge).  
14         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
15   AND DECREED that the July 14, 2014 judgment of the District Court is 
16   AFFIRMED and the October 10, 2014 judgment of the District Court is 
17   AFFIRMED IN PART and VACATED AND REMANDED IN PART. 
18         Winston Henvill appeals from the District Court’s July 14, 2014 judgment 
19   granting the motion of the Metropolitan Transportation Authority (“MTA”) and 
20   nine MTA employees to dismiss his employment discrimination complaint, and 
21   from the District Court’s October 10, 2014 judgment denying Henvill’s request 
22   for leave to amend the complaint.  We assume the parties’ familiarity with the 
23   facts and record of the prior proceedings, to which we refer only as necessary to 
24   explain our decision to affirm in part and vacate and remand in part.   
25         On appeal, Henvill makes no arguments regarding the District Court’s 
26   grant of Defendants’ motion to dismiss.  Accordingly, he has abandoned any 
27   challenge to that ruling.  See Jackler v. Byrne, 658 F.3d 225, 233 (2d Cir. 2011).   
28         As for Henvill’s request for leave to amend, which the District Court 
29   denied on the ground that the proposed amended complaint (“PAC”) would not 
30   survive a motion to dismiss, we affirm the ruling as to most of Henvill’s Title VII 

                                                        2
 1   claims.  Henvill’s claims based on incidents that occurred between 2008 and 
 2   October 2010 are time‐barred, and the PAC fails plausibly to allege a “continuous 
 3   practice and policy of discrimination.”  Washington v. Cnty. of Rockland, 373 
 4   F.3d 310, 317 (2d Cir. 2004) (quotation marks omitted).  We also affirm the denial 
 5   of Henvill’s motion to amend his hostile work environment claims.  See Nat’l 
 6   R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 116 (2002).  In addition, we agree 
 7   that the PAC fails to allege any facts making it plausible that the MTA’s denial of 
 8   training, the January 2012 notice of intent to discipline, or the threat of discipline 
 9   against Henvill created a “materially adverse change in the terms and conditions 
10   of employment.”  Galabya v. N.Y.C. Bd. of Educ., 202 F.3d 636, 640 (2d Cir. 2000) 
11   (quotation marks omitted); see PAC ¶¶ 47, 53‐54.  Nor does the PAC plausibly 
12   claim that the MTA, by verbally counseling Henvill and requiring him to go to 
13   Internal Affairs and write two memoranda, acted in a way that “well might have 
14   dissuaded a reasonable worker from making or supporting a charge of 
15   discrimination.”  Rivera v. Rochester Genesee Reg’l Transp. Auth., 743 F.3d 11, 
16   25 (2d Cir. 2014) (quotation marks omitted); see PAC ¶¶ 48‐51.  Finally, the PAC 
17   fails to allege sufficient facts giving rise to a plausible claim that the command 
18   discipline issued by Sergeant Steve Guardino, the letter of instruction issued by 
19   Captain Kevin Kieran, and the March 2012 disciplinary action prohibiting 
20   Henvill from issuing summonses were because of Henvill’s race and color.  See 
21   E.E.O.C. v. Port Auth. of N.Y. & N.J., 768 F.3d 247, 254 (2d Cir. 2014); Brown v. 
22   Daikin Am. Inc., 756 F.3d 219, 229 (2d Cir. 2014); PAC ¶¶ 44, 52. 
23         However, the District Court erred in denying Henvill’s request for leave to 
24   amend as it pertained to the race‐based discrimination claim regarding the 
25   command discipline issued by Lieutenant Lee Dittrich and the retaliation claim 
26   regarding the removal of Henvill’s summons‐issuing responsibilities.  See PAC 

                                                3
 1   ¶¶ 45‐46, 52.  The alleged effects of the command discipline plausibly constitute 
 2   a “material loss of benefits,” Demoret v. Zegarelli, 451 F.3d 140, 151 (2d Cir. 2006) 
 3   (quotation marks omitted), and, allegedly, specific white officers who committed 
 4   overtime violations comparable to Henvill’s were not disciplined.  And the PAC 
 5   plausibly claims that shortly after Henvill filed his first charge with the EEOC, 
 6   the MTA stripped Henvill of a “material part of [his] duties and responsibilities” 
 7   as a transit police officer by prohibiting him from issuing summonses, PAC ¶ 52, 
 8   a change in duties that may well have been “materially adverse to a reasonable 
 9   employee,” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 57 (2006). 
10         We have considered all remaining arguments and conclude that they are 
11   without merit.  For the foregoing reasons, we AFFIRM the District Court’s July 
12   14, 2014 judgment, AFFIRM in part and VACATE in part the District Court’s 
13   October 10, 2014 judgment, and REMAND for further proceedings consistent 
14   with this order.   
15    
16                                          FOR THE COURT: 
17                                          Catherine O=Hagan Wolfe, Clerk of Court  




                                               4